Citation Nr: 0609965	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  01-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia. 

2.  Entitlement to service connection for a right parietal 
stroke secondary to severe vertebrobasilar atherosclerotic 
disease, right internal cartoid artery stenosis and 
hypertension (claimed as multiple strokes, transient ischemic 
attacks, and hypertension).  

3.  Entitlement to service connection for peripheral vascular 
disease.  

4.  Entitlement to a rating higher than 10 percent for facial 
scars.  

5.  Entitlement to an increased (compensable) rating for a 
scar on the right arm.  

6.  Entitlement to an increased (compensable) rating for 
status post fracture of the left mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954 
and from September 1954 to February 1958.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2000 rating decision of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's appeal originally included the issue of 
entitlement to service connection for an acquired psychiatric 
disorder (claimed as depression).  But during the pendency of 
the appeal, in a July 2003 rating decision, the RO granted 
service connection for generalized anxiety disorder as 
related to service-connected disability of post-traumatic 
headaches, evaluated as 30-percent disabling.  The veteran 
was notified of that decision and did not file a notice of 
disagreement (NOD) in response, to initiate an appeal of 
either the rating or effective date assigned.  So this claim 
is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997)(where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD thereafter must be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).

The veteran's appeal also originally included the issue of 
entitlement to a compensable rating for facial scars.  In 
July 2003, again, during the pendency of the appeal, the RO 
increased the rating to 10 percent.  The veteran has not 
since indicated that he is satisfied with this rating.  
Consequently, there remains the question of whether he is 
entitled to an even higher rating, greater than 10 percent.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated).

Because all of the claims at issue must be further 
developed, they are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is 
required on his part.

Other matter

In August 2005, the veteran's representative submitted a 
statement in lieu of VA Form 646, wherein he appears to have 
raised additional issues of entitlement to service connection 
for a deviated septum with obstruction as secondary to the 
service-connected facial scars and for service connection for 
temporomandibular joint (TMJ) disease, loss of teeth, 
nonunion of the mandible, bilateral hearing loss and tinnitus 
secondary to service-connected status post fracture of the 
left mandible.  See page 3, the second full paragraph of the 
August 2, 2005 statement.




REMAND

Reasons for remand

1.  Entitlement to service connection for 
hypercholesterolemia. 

2.  Entitlement to service connection for a right parietal 
stroke secondary to severe vertebrobasilar atherosclerotic 
disease, right internal cartoid artery stenosis and 
hypertension (claimed as multiple strokes, transient ischemic 
attacks, and hypertension).  

3.  Entitlement to service connection for peripheral vascular 
disease.  

VCAA notice

The Veterans Claims Assistance Act (VCAA) has enhanced VA's 
duty to notify a claimant of the information and evidence 
needed to substantiate a claim for VA benefits.  The VCAA 
requires VA to notify the claimant and his representative, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).

There has been no VCAA compliance letter issued in this case 
regarding the service connection issues on appeal.  The VCAA 
notices provided the veteran in November 2001, November 2002, 
April 2004, October 2004, April 2005, and September 2005 
concerned the increased rating issues on appeal, as well as 
other unrelated issues.



A precedent decision of the United States Court of Appeals 
for the Federal Circuit held that the regulation giving the 
Board direct authority to cure a procedural defect in an 
appeal by providing the veteran notice under the VCAA, 38 
C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if 
the record has a procedural defect with respect to notice 
required under the VCAA, this may no longer be cured by the 
Board; rather, this function is now entirely the RO's (AMC's) 
responsibility.

4.  Entitlement to a rating higher than 10 percent for facial 
scars.  

5.  Entitlement to an increased (compensable) rating for a 
scar on the right arm.  

6.  Entitlement to an increased (compensable) rating for 
status post fracture of the left mandible.  

Supplemental Statement of the Case (SSOC)

A preliminary review of the record on appeal reveals that 
additional evidence (the report of an April 2005 VA general 
medical examination) has been received since the RO issued 
the most recent SSOC in March 2005.  The RO received this 
additional evidence prior to certifying the appeal to the 
Board in September 2005 (according to VA Form 8, 
Certification of Appeal).  The report of this medical 
evaluation contains findings concerning all three increased 
rating issues on appeal.  There is no indication the veteran 
has waived his right to have this additional evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.31, 
20.1304(c) (2005).  Consequently, to accord him due process, 
this additional evidence first must be considered by the RO 
and addressed in another SSOC.  See 38 C.F.R. § 19.9 (2005).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his service connection claims 
on appeal.  The VCAA letter must apprise 
him of the type of evidence needed to 
substantiate these claims, as well as 
inform him of what evidence he is 
responsible for obtaining and what 
evidence VA will obtain for him.  Also 
ask that he submit any relevant evidence 
in his possession concerning these 
claims.  As well, the letter must mention 
the information or evidence needed to 
establish a disability rating and 
effective date for these claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  After completing any additional 
evidentiary and/or procedural development 
in response to the VCAA notice, 
readjudicate all of the claims on appeal 
in light of any additional evidence 
obtained - taking into consideration the 
evidence that has been added to the 
record since the most recent SSOC in 
March 2005.  This includes, in 
particular, the findings from the 
April 2005 VA general medical examination 
as they relate to the claims for higher 
ratings.

3.  If the claims at issue are not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

